Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00416-CR

                                        Melchor HAWKINS, Jr.,
                                              Appellant

                                                     v.

                                         The STATE of Texas,
                                               Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                   Trial Court No. 06-01-11872CR
                             Honorable Robert C. Pate, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 22, 2018

DISMISSED FOR LACK OF JURISDICTION

           On December 27, 2017, appellant filed a notice of appeal complaining of the trial court’s

“Order of Dismissal for Lack of Subject Matter Jurisdiction” signed on September 15, 2017. 1

Absent a timely motion for new trial, the notice of appeal was due October 16, 2017. See TEX. R.

APP. P. 26.2(a)(1). Appellant’s notice of appeal was thus filed over two months late. Absent a

timely notice of appeal, this court lacks jurisdiction over the appeal. See Slaton v. State, 981



1
 Appellant states in his notice of appeal that he is appealing cause numbers 06-01-11872CR and 06-01-11867CR;
however, the order of dismissal only pertains to cause number 06-01-11872CR.
                                                                                   04-18-00416-CR


S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996).

       Accordingly, we ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. Appellant filed a response but failed to demonstrate that our

jurisdiction has been invoked. Accordingly, we dismiss the appeal for lack of jurisdiction.

                                                 PER CURIAM

Do not publish




                                               -2-